DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 6-11, 15-21 and 33-34 in the reply filed on October 4, 2021 is acknowledged.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4, 2021. Claims 12-13 describe an aircraft component which projects from a moveable control surface, such as a trailing edge flap, which limits the scope of these claims to the actuatable trailing edge assembly of Species B, as shown in figure 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8: As presently written, this claim depends from claim 10, which does not provide antecedent for “the air gap” such that the scope of the claim is unclear as the gap is undefined. It appears however that claim 8 was meant to depend from claim 7, which does define an air gap.
Regarding claim 11: This claim depends from claim 9 but refers to the “second activation input signal” which is absent from claim 9 such that the further limitation of the method is unclear. Claim 11 may have been meant to depend from claim 10, which introduces a second activation signal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 15-18, 20 and 33-34 is/are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Lee et al. (US 4,868,447 A).
Regarding independent claim 1: Lee teaches a method of actuating an aircraft (c. 1, ℓ. 37-39, 61-63: “free-fly space structures”) component (10 or 200), at least a portion of the aircraft component comprising an actuating material (20) (c. 1, ℓ. 10-22: PVDF) which undergoes deformation in response to (c. 6, ℓ. 11-14, c. 31, ℓ. 50-59, c. 39, ℓ. 12-60), and which generates an electrical signal in response to a deformation of the actuating material (c. 6, ℓ. 14-16, c. 31, ℓ. 50-59, c. 33, ℓ. 41—c. 34, ℓ. 65), the method comprising the steps of: 
a. applying an activation input signal (such as in fig. 23: control signal G(t) from 214) to the actuating material of the aircraft component, the activation input signal corresponding to a desired deformation of the actuating material (the derivation of the control signal corresponding to a desired deformation is disclosed in c. 41, ℓ. 25—c. 43, ℓ. 44), the actuating material of the aircraft component undergoing an actual deformation in response to the activation input signal (c. 6, ℓ. 11-14, c. 31, ℓ. 50-59; see also c. 39, ℓ. 12-60 which teaches that a PVDF laminate deforms in response to an activation input signal); and 
b. generating an output signal (such as in fig. 23, to 208) representative of the actual deformation of the actuating material (the signal generated by a PVDF laminate in response to deformation is taught to be representative of the actual deformation in c. 33, ℓ. 41—c. 34, ℓ. 65).
Regarding claim 2: Lee provides the method of claim 1 further comprising the step of actively controlling the activation input signal based upon the generated output signal (fig. 23 shows that the generated output signal G(t) uses the input signal as an input).
Regarding claim 15: Lee provides the method of claim 1, wherein the desired deformation and the actual deformation comprise a desired shape change (c. 41, ℓ. 25—c. 43, ℓ. 44) and an actual shape change (c. 33, ℓ. 41—c. 34, ℓ. 65), respectively.
Regarding claim 16: Lee provides the method of claim 1, wherein the desired deformation and the actual deformation comprise a desired generation of mechanical stress and an actual generation of mechanical stress, respectively (this is inherent to piezoelectric devices and the majority of the disclosure of Lee is dedicated to the derivation and testing of formulas relating the electrical input and output to the mechanical deformation of the piezoelectric device. These derivations are quite lengthy, but Lee does start off with a stress matrix T in c. 6, ℓ. 17-39, uses derived stress equations defining matrix T in c. 19, ℓ. 33—c. 20, ℓ. 10 to transform previous equation 37, from c. 12, ℓ. 50-63, replacing the stress matrix T with matrices S and k, which themselves are substituted out in c. 21, ℓ. 1-24 for equations 33, 34, from c. 12, ℓ. 26-49, in terms of the displacements u and v to finally result in sensor equations 75-76 giving the generated signal in terms of the mechanical displacements of the piezoelectric material; the derivation of the actuator equations begins in c. 21, ℓ. 47-65 with stress and moment resultant matrices N, M and the displacements u and v, using equations to substitute N and M for other terms in c. 22, ℓ. 13-25 to result in actuator equations 82-84 in c. 22, ℓ. 25—c. 23, ℓ. 45, describing the mechanical response of the piezoelectric material to the applied electrical signal; in both cases the deformations may be considered to relate to mechanical stresses).
Regarding independent claim 17: Lee teaches an aircraft component actuating system for actuating an aircraft component (c. 1, ℓ. 37-39, 61-63: “free-fly space structures”), the system comprising: 
an aircraft component (10 or 200) comprising an actuating material (20) (c. 1, ℓ. 10-22: PVDF) which is configured to change shape in response to the application of an electrical signal thereto (c. 6, ℓ. 11-14, c. 31, ℓ. 50-59, c. 39, ℓ. 12-60), and which is configured to generate an electrical signal in response to a deformation of the actuating material (c. 6, ℓ. 14-16, c. 31, ℓ. 50-59, c. 33, ℓ. 41—c. 34, ℓ. 65); 
a controller (such as the simplified one shown in fig. 23 at 208-214) configured to transmit an activation input signal (such as in fig. 23: control signal G(t) from 214) to the actuating material of the aircraft component corresponding to a desired deformation of the actuating material (the derivation of the control signal corresponding to a desired deformation is disclosed in c. 41, ℓ. 25—c. 43, ℓ. 44), and further configured to receive from the actuating material a generated output signal (such as in fig. 23, to 208) representative of an actual deformation of the actuating material (the signal generated by a PVDF laminate in response to deformation is taught to be representative of the actual deformation in c. 33, ℓ. 41—c. 34, ℓ. 65).
Regarding claim 18: Lee provides the system of claim 17, wherein the controller is further configured to actively control the activation input signal based upon the generated output signal (see fig. 23).
Regarding claim 20: Lee provides the system of claim 17, wherein the actuating material comprises an electro-active polymer (PVDF is a piezoelectric polymer and therefore electro-active).
Regarding claims 33 and 34: Lee provides the method of claim 1 and the system of claim 17, wherein the deformation comprises either a shape change or an internal configurational change resulting in mechanical stress of the actuating material (the deformations are shape changes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nye (US 6,252,334 B1).
Regarding claim 21: Lee provides the system of claim 17, wherein the component may be formed from a laminate of the actuating material (PVDF), but Lee is silent to the component being formed from a fibre-reinforced composite material, wherein the actuating material is embedded in the matrix of the composite material.
(c. 12, ℓ. 66—c. 13, ℓ. 8: applications include aircraft, such as the skin of wings of aircraft), wherein the component is formed from a fibre-reinforced composite material (c. 1, ℓ. 45-55: composite members having fibers and matrix systems), wherein the actuating material is embedded in the matrix of the composite material (c. 1, ℓ. 45-55: piezoelectric elements are embedded into the composite members). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed the component of Lee, as a composite material with embedded piezoelectric elements, as taught by Nye, for the purpose of making use of the high strength to weight ratios of composite materials.

Claims 1-2, 6-7, 9, 11, 15-18, 20 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coconnier (US 8,899,528 B2) in view of Lee (US 4,868,447 A).
Regarding independent claim 1: Coconnier teaches a method of actuating an aircraft component (such as slat 5 in figs. 2-4, but it could also be a fixed trailing edge of an aircraft wing, c. 7, ℓ. 20-28), at least a portion of the aircraft component comprising an actuating material (flexible portion 14 has an embedded actuator 15 comprising a ribbon 16 which in the example embodiment is disclosed to be a shape memory alloy, c. 4, ℓ. 47-52, but which may also be a shape memory polymer, c. 6, ℓ. 65—c. 7, ℓ. 6, or a piezoelectric polymer ribbon, c. 7, ℓ. 7-19; the embodiment considered for this rejection is that of the piezoelectric material) which undergoes deformation in response to the application of an electrical signal thereto (c. 3, ℓ. 11-16: “Piezoelectric materials change shape when an electric field is applied”), and which generates an electrical signal in response to a deformation of the actuating material (Coconnier is silent to this but it is an inherent property of piezoelectric materials to generate an electric signal in response to mechanical deformation).
Coconnier teaches method steps of applying an activation input signal to the actuating material of the aircraft component (c. 6, ℓ. 31-47; fig. 6 shows electrical cables 27), but since the example 
However, these are known, conventional characteristics of piezoelectric materials. Lee teaches a piezoelectric polymer material which undergoes deformation in response to the application of an electrical signal thereto (c. 6, ℓ. 11-14, c. 31, ℓ. 50-59, c. 39, ℓ. 12-60), and which generates an electrical signal in response to a deformation of the actuating material (c. 6, ℓ. 14-16, c. 31, ℓ. 50-59, c. 33, ℓ. 41—c. 34, ℓ. 65),
a. applying an activation input signal (such as in fig. 23: control signal G(t) from 214) to the actuating material of the aircraft component, the activation input signal corresponding to a desired deformation of the actuating material (the derivation of the control signal corresponding to a desired deformation is disclosed in c. 41, ℓ. 25—c. 43, ℓ. 44), the actuating material of the aircraft component undergoing an actual deformation in response to the activation input signal (c. 6, ℓ. 11-14, c. 31, ℓ. 50-59; see also c. 39, ℓ. 12-60 which teaches that a PVDF laminate deforms in response to an activation input signal); and 
b. generating an output signal (such as in fig. 23, to 208) representative of the actual deformation of the actuating material (the signal generated by a PVDF laminate in response to deformation is taught to be representative of the actual deformation in c. 33, ℓ. 41—c. 34, ℓ. 65).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of aircraft operation of Coconnier to apply an activation input signal to the actuating material and corresponding to a desired deformation of the actuating material and to generate an output signal representative of the actual deformation of the actuating material as 
Regarding claim 2: Coconnier, as modified, provides the method of claim 1 further comprising the step of actively controlling the activation input signal based upon the generated output signal (Lee fig. 23 shows that the generated output signal G(t) uses the input signal as an input).
Regarding claim 6: Coconnier, as modified, provides the method of claim 1 wherein the aircraft component (5) is located upon an aerodynamic surface (4) of the aircraft (see figs. 2-4).
Regarding claim 7: Coconnier, as modified, provides the method of claim 1, wherein the desired deformation serves to alter an air gap (similar to the ones shown in figs. 2-4) between the aircraft component (which must be considered for this claim as the fixed trailing edge of an aircraft wing from c. 7, ℓ. 20-28) and a movable control surface (which is an aileron in the embodiment of c. 7, ℓ. 20-28) configured to be movable between a stowed configuration and a deployed configuration (ailerons are known to be configured to be movable between stowed and deployed configurations).
Regarding claim 9: Coconnier, as modified, provides the method of claim 1, wherein the aircraft component is a seal (9) located between first and second surfaces (such as at 4 and 5), the second surface (5) comprising a moveable control surface configured to move between a stowed configuration and a deployed configuration (c. 4, ℓ. 27-35), wherein in step (a) the desired deformation of the seal tends to urge the seal in a first direction towards the second surface (c. 4, ℓ. 27-35, 53-65; c. 7, ℓ. 14-18).
Regarding claim 11: Coconnier, as modified, provides the method of claim 9 comprising the further step of applying the first or second activation input signal to the actuating material of the seal in response to the movement of the second surface between the stowed configuration and deployed configuration (c. 6, ℓ. 17-25, 31-40: an activation signal is applied in response to the movement of the slat to the deployed configuration).
Regarding claim 15: Coconnier, as modified, provides the method of claim 1, wherein the desired deformation and the actual deformation comprise a desired shape change (Lee c. 41, ℓ. 25—c. 43, ℓ. 44) and an actual shape change (Lee c. 33, ℓ. 41—c. 34, ℓ. 65), respectively.
Regarding claim 16: Coconnier, as modified, provides the method of claim 1, wherein the desired deformation and the actual deformation comprise a desired generation of mechanical stress and an actual generation of mechanical stress, respectively (this is inherent to piezoelectric devices and the majority of the disclosure of Lee is dedicated to the derivation and testing of formulas relating the electrical input and output to the mechanical deformation of the piezoelectric device. These derivations are quite lengthy, but Lee does start off with a stress matrix T in c. 6, ℓ. 17-39, uses derived stress equations defining matrix T in c. 19, ℓ. 33—c. 20, ℓ. 10 to transform previous equation 37, from c. 12, ℓ. 50-63, replacing the stress matrix T with matrices S and k, which themselves are substituted out in c. 21, ℓ. 1-24 for equations 33, 34, from c. 12, ℓ. 26-49, in terms of the displacements u and v to finally result in sensor equations 75-76 giving the generated signal in terms of the mechanical displacements of the piezoelectric material; the derivation of the actuator equations begins in c. 21, ℓ. 47-65 with stress and moment resultant matrices N, M and the displacements u and v, using equations to substitute N and M for other terms in c. 22, ℓ. 13-25 to result in actuator equations 82-84 in c. 22, ℓ. 25—c. 23, ℓ. 45, describing the mechanical response of the piezoelectric material to the applied electrical signal; in both cases the deformations may be considered to relate to mechanical stresses).
Regarding independent claim 17: Coconnier teaches an aircraft component actuating system for actuating an aircraft component (abstract), the system comprising: 
an aircraft component (such as slot 5 in figs. 2-4, but it could also be a fixed trailing edge of an aircraft wing, c. 7, ℓ. 20-28) comprising an actuating material (flexible portion 14 has an embedded actuator 15 comprising a ribbon 16 which in the example embodiment is disclosed to be a shape memory alloy, c. 4, ℓ. 47-52, but which may also be a shape memory polymer, c. 6, ℓ. 65—c. 7, ℓ. 6, or a piezoelectric polymer ribbon, c. 7, ℓ. 7-19; the embodiment considered for this rejection is that of the piezoelectric material) which is configured to change shape in response to the application of an electrical signal thereto (c. 3, ℓ. 11-16: “Piezoelectric materials change shape when an electric field is applied”), and which is configured to generate an electrical signal in response to a deformation of the actuating material (Coconnier is silent to this but it is an inherent property of piezoelectric materials to generate an electric signal in response to mechanical deformation).
Coconnier teaches method steps of applying an activation input signal to the actuating material of the aircraft component (c. 6, ℓ. 31-47; fig. 6 shows electrical cables 27), but since the example embodiment uses a shape memory alloy for the ribbon 16 and Coconnier does not discuss the piezoelectric embodiment in depth, Coconnier is silent to the activation input signal corresponding to a desired deformation of the actuating material, the actuating material of the aircraft component undergoing an actual deformation in response to the activation input signal or to the generation of an output signal representative of the actual deformation of the actuating material.
However, these are known, conventional characteristics of piezoelectric materials. Lee teaches a piezoelectric polymer material which undergoes deformation in response to the application of an electrical signal thereto (c. 6, ℓ. 11-14, c. 31, ℓ. 50-59, c. 39, ℓ. 12-60), and which generates an electrical signal in response to a deformation of the actuating material (c. 6, ℓ. 14-16, c. 31, ℓ. 50-59, c. 33, ℓ. 41—c. 34, ℓ. 65),
a controller (such as the simplified one shown in fig. 23 at 208-214) configured to transmit an activation input signal (such as in fig. 23: control signal G(t) from 214) to the actuating material of the aircraft component corresponding to a desired deformation of the actuating material (the derivation of the control signal corresponding to a desired deformation is disclosed in c. 41, ℓ. 25—c. 43, ℓ. 44), and further configured to receive from the actuating material a generated output signal (such as in fig. 23, to 208) representative of an actual deformation of the actuating material (the signal generated by a PVDF laminate in response to deformation is taught to be representative of the actual deformation in c. 33, ℓ. 41—c. 34, ℓ. 65).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the aircraft component actuating system of Coconnier to have a controller configured to transmit an activation input signal to the actuating material and corresponding to a desired deformation of the actuating material and configured to receive from the actuating material an output signal representative of the actual deformation of the actuating material as taught by Lee both as a known method of using piezoelectric materials and for the purpose of precisely controlling the movement of the seal of Coconnier.
Regarding claim 18: Coconnier, as modified, provides the system of claim 17, wherein the controller is further configured to actively control the activation input signal based upon the generated output signal (see Lee fig. 23).
Regarding claim 20: Coconnier, as modified, provides the system of claim 17, wherein the actuating material comprises an electro-active polymer (Coconnier c. 3, ℓ. 11-16, c. 7, ℓ. 7-19: a piezoelectric polymer; Lee teaches PVDF which is a piezoelectric polymer; piezoelectrics are electro-active).
Regarding claims 33 and 34: Coconnier, as modified, provides the method of claim 1 and the system of claim 17, wherein the deformation comprises either a shape change or an internal configurational change resulting in mechanical stress of the actuating material (the deformations of the piezoelectric material of either Coconnier or Lee are shape changes).

Claims 3, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coconnier in view of Lee as applied to claims 1 and 17 above, and further in view of Nye et al. (US 6,252,334 B1).
Regarding claims 3 and 19: Coconnier, as modified, provides the method of claim 1 and the system of claim 17, but Coconnier and Lee are both silent to a flight control computer which delivers instructions to modify the activation input signal.
Nye teaches an actively deformable material for use in aircraft (c. 12, ℓ. 66—c. 13, ℓ. 8: applications include aircraft, such as the skin of wings of aircraft), wherein the actuating material (c. 1, ℓ. 45-65: piezoelectric smart material) receives an input signal (fig. 2: from local control electronics 13, or the output of amplifier 34 in fig. 5 or amplifiers 135, 136 in fig. 6) corresponding to a desired deformation of the actuating material (c. 1, ℓ. 56-65), further comprising the step of modifying the activation input signal based upon an instruction from a host computer (from the cables of ribbon 21 in fig. 2, or along signal input lines 137 in fig. 6) of the aircraft (c. 4, ℓ. 29-40, c. 8, ℓ. 4-9: a host computer, such as one on-board the vehicle, can send signals to the local control electronics to modify the generation of the signals sent to the actuating material).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Coconnier, as modified by Lee, such that the local controller may be itself controlled by a host computer, as taught by Nye, for the purpose of enabling the pilot or the flight control computer, to control the deformation of the actuating material.
Regarding claim 21: Coconnier, as modified, provides the system of claim 17, wherein the actuating material (16) is embedded in the aircraft component (c. 4, ℓ. 36-52; see also fig. 4 or 5), but Coconnier is silent to the material from which the aircraft component or the blade seal is formed and consequently is silent to the aircraft component being formed from a fibre-reinforced composite material, wherein the actuating material is embedded in the matrix of the composite material.
Nye teaches an actively deformable material for use in aircraft (c. 12, ℓ. 66—c. 13, ℓ. 8: applications include aircraft, such as the skin of wings of aircraft), wherein the component is formed from a fibre-reinforced composite material (c. 1, ℓ. 45-55: composite members having fibers and matrix systems), wherein the actuating material is embedded in the matrix of the composite material (c. 1, ℓ. 45-55: piezoelectric elements are embedded into the composite members). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed the aircraft component of Coconnier, as modified, as a composite material with embedded piezoelectric elements, as taught by Nye, for the purpose of making use of the high strength to weight ratios of composite materials.

Claims 10 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coconnier in view of Lee as applied to claims 1 and 17 above, and further in view of Parker (US 8,651,428 B2).
Regarding claim 10: Coconnier, as modified, provides the method of claim 9, but Coconnier is silent to applying a second activation input signal to the seal, corresponding to a second desired deformation tending to urge the seal in an opposite direction.
Parker teaches, for a trailing edge seal device (8) on the trailing edge of a fixed wing (1), the device sealing against a trailing edge control surface (5) of the wing (c. 4, ℓ. 35-42), a method of operating an aircraft flap seal, comprising steps of applying first and second activation input signals to the actuator (9) of the seal (c. 5, ℓ. 24-39), the first and second activation input signals corresponding to first (as shown in fig. 2) and second (as shown in fig. 3) desired deflections of the seal in first and second opposing directions (c. 4, ℓ. 20-25: spoiler 8 may rotate in either direction).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the method of Coconnier, as modified by Lee, such that first and second activation input signals are applied to the actuating material to move the component in first and second directions, as taught by Parker, for the purpose of enabling the actuating material to be controlled in either direction, for example for retraction of the actuatable material or for fine control of the gap as discussed by Parker.
Regarding claim 8: Coconnier, as modified, provides the method of claim 10, wherein the movable control surface comprises a trailing edge flap (c. 7, ℓ. 20-28: it may be an aileron, which is a control device on the trailing edge) and the desired deformation alters the air gap to provide a convergent gap between the aircraft component and the flap in the deployed configuration of the flap (Coconnier figs. 3-4 show an arrangement where any gap between 4 and 5 would be convergent; Parker figs. 3, 7: the gap 17 is shown to be convergent).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cuhat et al. (US 6,664,716 B2) teaches piezoelectric transducers which may be used in aircraft and which operate simultaneously as sensors and actuators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647